internal_revenue_service number release date index number ------------------------ -------------------------- -------------------------------- -------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b03 plr-103651-13 date may x ----------------------------------------------------------------------------------------------------------------------- legend state -------------- ----------------------- ---------------------- ---------------------- date date date dear ---------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_301 c iv of the procedure and administration regulations specifically your letter requests consent to change x’s classification from an association_taxable_as_a_corporation to a partnership effective date facts the information submitted states that on date x was formed as a limited_liability_company under the laws of state at the time of formation x had a single owner and was treated as a disregarded_entity for federal tax purposes effective date x elected to be an s_corporation on date a foreign_entity acquired an ownership_interest in x thereby terminating x’s s_corporation_election in addition effective date new owners including the foreign_entity acquired more than fifty percent of the ownership interests in x plr-103651-13 law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes elections are necessary only when an eligible_entity does not want to be classified under the default classification or when an eligible_entity chooses to change its classification sec_301_7701-3 provides that except as provided in sec_301 b unless the entity elects otherwise a domestic eligible_entity is i a partnership if it has two or more members or ii disregarded as an entity separate from its owner if it has a single owner sec_301_7701-3 provides that except as provided in sec_301 c iv and v an eligible_entity may elect to be classified other than as provided under sec_301 b or to change its classification by filing form_8832 with the appropriate service_center under sec_301_7701-3 this election will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified the date specified on form_8832 cannot be more than days prior to the date on which the election is filed sec_301_7701-3 provides that if an eligible_entity makes an election under sec_301_7701-3 to change its classification the entity cannot change its classification by election again during the sixty months succeeding the effective date of the election however the commissioner may permit the entity to change its classification by election within the sixty months if more than fifty percent of the ownership interests in the entity as of the effective date of the subsequent election are owned by persons that did not own any interests in the entity on the filing_date or on the effective date of the entity's prior election sec_301_7701-3 provides that an eligible_entity that timely elects to be an s_corporation under sec_1362 is treated as having made an election under sec_301_7701-3 to be classified as an association provided that as of the effective date of the election under sec_1362 the entity meets all other requirements to qualify as a small_business_corporation under sec_1361 subject_to sec_301 c iv the deemed_election to be classified as an association will apply as of the effective date of the s_corporation_election and will remain in effect until the entity makes a valid election under sec_301_7701-3 to be classified as other than an association plr-103651-13 conclusion based solely on the information submitted and the representations made we consent to x changing its classification to a partnership for federal tax purposes effective date under sec_301_7701-3 x should file a form_8832 entity classification election with the appropriate service_center with a copy of this letter attached except as expressly provided herein we express or imply no opinion concerning the tax consequences of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion whether x is otherwise eligible to make the election this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely james a quinn senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
